Per Curiam.
The description before us is just as certain as the description in Harlter v. Thorn. In that case the house was described as being between Twelfth and Thirteenth streets: in this, as being betwixt Vine and James streets; and at the trial it was proved to be betwixt Callowhill and James streets; but it was not disputed that it is also betwixt the streets mentioned in the claim. In Harker v. Thorn, also, there was an intervening street ealled Quince street, (though that appears not in the report;) and the description was held to be certain enough. It is sufficient that the owner appears not to have had any other house in the particular street; for the claim could be applied to no other; and the law requires no more than that the property be described with convenient certainty. The other points have not been seriously pressed; nor were they even made below,
Judgment affirmed.